DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation of “wherein an external circumference of the blocking pattern…that may be illuminated by the exposure device” is ambiguous and indefinite.
As to claim 9, the limitation of “wherein an external length of the blocking pattern….the wafer that may be illuminated by the exposure device” is ambiguous and indefinite.
As to claim 12, the limitation of “wherein the exposure device comprises…in a maximum area of the mask that may be illuminated by the exposure device” is ambiguous and indefinite.
It has been held that the recitation that an element “may be” performed a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman et al (US 2005/0053851 A1).
With respect to claim 1, Berman discloses a photolithography method comprising all features of the instant claim such as: forming a photoresist layer (14) on a wafer (12); exposing a portion of the photoresist layer using an exposure device (see figure 1) and a mask (30); forming a photoresist pattern by removing a non-exposed portion of the photoresist layer (see paragraph [0004];[0044]]) and wherein the mask (30) has a substrate having a main pattern area (42) and a blocking area (40) outside the main pattern area, a main pattern on the main pattern area of the substrate and a blocking pattern on the blocking area of the substrate and wherein an external circumference of the blocking pattern extends to a maximum area of the mask that may be illuminated by the exposure device or to the outside of the maximum area of the mask (see figure 5; see paragraph [0039]). 

    PNG
    media_image1.png
    313
    596
    media_image1.png
    Greyscale


As to claim 2, wherein forming of the photoresist pattern (14) has negative tone development (NTD).
As to claim 3, wherein the substrate of the mask further has a transmissive area (42) positioned outside the blocking area (40) and wherein the blocking pattern does not cover the transmissive area of the substrate.
As to claim 4, wherein exposing of the portion of the photoresist layer has exposing a portion of the photoresist layer (42) on a first shot area of the wafer (12) and exposing a portion of the photoresist layer on a second shot area of the wafer (paragraph [0044]).

Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-8 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a photolithography method comprising among other steps, steps of exposing a portion of the photoresist layer on a first shot area and a second shot area of wafer and wherein the first shot area and the second shot area of wafer share a double overlap area in which a portion of the first shot area and a portion of the second shot area of the wafer overlap, as recited in the mentioned claims.
Claims 9-20 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a photolithography method comprising among other features, forming a target layer on a wafer; forming a photoresist layer on the target layer; exposing a portion of the photoresist layer by using an exposure device and a mask; forming a photoresist pattern by removing a non-exposed portion of the photoresist and wherein the mask has a main pattern and a blocking pattern with particular structures satisfying conditions as recited in the mentioned claims of the present application.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamashita et al (U.S.Pat. 5,783,342); and Atkinson et al (US 2006/0078828A1) disclose photolithography methods and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hnv
6/20/22


/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882